Order entered October 28, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00759-CV

   DALLAS INDEPENDENT SCHOOL DISTRICT AND MICHAEL L. WILLIAMS,
        COMMISSIONER OF EDUCATION, Appellants/Cross-Appellees

                                                V.

                       ADRIAN PETERS, Appellee/Cross-Appellant

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01850-I

                                            ORDER
       We GRANT the October 27, 2014 extension motions of appellants/cross-appellees and

ORDER them to file their briefs no later than December 19, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE